IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11303
                         Conference Calendar



ARNELL TOLIVER,

                                          Plaintiff-Appellant,

versus

HERMAN SHAFFER; HUBE JEAN-LOUIS,

                                          Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 1:97-CV-260-C
                        --------------------
                           August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Arnell Toliver, Texas prisoner # 644452, appeals the

district court’s grant of summary judgment for the defendants in

this 42 U.S.C. § 1983 action.   His motion to file a reply brief

out of time is DENIED.   Toliver has not adequately briefed any

argument relating to the district court’s grant of summary

judgment.   See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.

1995); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-11303
                               -2-

     Toliver’s appeal is without arguable merit and is frivolous.

Accordingly, the appeal is DISMISSED.    5TH CIR. R. 42.2.   The

dismissal of this appeal as frivolous counts as a “strike” for

purposes of 28 U.S.C. § 1915(g).   We caution Toliver that once he

accumulates three strikes, he may not proceed in forma pauperis

(IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     MOTION DENIED; APPEAL DISMISSED; WARNING ISSUED.